IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

      PAZUNIAK LAW OFFICE, LLC and              )
      GEORGE PUZUNIAK,                          )
                                                )
                        Plaintiffs,             )
                                                )   C.A. No. N14C-12-259 EMD
                   v.                           )
                                                )
      PI-NET INTERNATIONAL, INC. and            )
      LAKSHMI ARUNACHALAM,                      )
                                                )
                        Defendants.             )

  ORDER GRANTING, IN PART AND DENYING IN PART, PRO SE DEFENDANT
LAKSHMI ARUNACHALAM’S EMERGENCY MOTION FOR EXTENSION OF TIME
BEYOND SEPTEMBER 20, 2016 UNTIL NOVEMBER 20, 2016 TO FILE ANSWER TO
COMPLAINT, UNDER EXTRAORDINARY CIRCUMSTANCES FOR MEDICAL AND
DR. LAKSHMI ARUNACHALAM’S HANDS HAVE GIVEN OUT FROM TENDONITIS
 FROM TYPING CONTINUALLY AND MOTION FOR ENLARGEMENT OF BRIEF

       Upon consideration of Pro Se Defendant Lakshmi Arunachalam’s Emergency Motion for

Extension of Time Beyond September 20, 2016 Until November 20, 2016 to File Answer to

Complaint, Under Extraordinary Circumstances for Medical and Dr. Lakshmi Arunachalam’s

Hands Have Given Out From Tendonitis From Typing Continually and Motion for Enlargement

of Brief (the “Third Request for Enlargement of Time”) filed by Defendant Lakshmi

Arunachalam on August 29, 2016; Dr. Arunachalam’s Declaration in Support of Pro Se

Defendant Lakshmi Arunachalam’s Emergency Motion for Extension of Time Beyond

September 20, 2016 Until November 20, 2016 to File Answer to Complaint, Under

Extraordinary Circumstances for Medical and Dr. Lakshmi Arunachalam’s Hands Have Given

Out From Tendonitis From Typing Continually and Motion for Enlargement of Brief; Letter,

dated August 25, 2016, from Scott Vahradian, PA-C, Stanford Health Care; Plaintiffs’ Response

to Defendant Lakshmi Arunachalam’s Motion to Delay filed by Plaintiffs Pazuniak Law Office

LLC and George Pazuniak; the Pro Se Defendant Lakshmi Arunachalam’s Reply Brief to
Plaintiffs’ Answering Brief to Pro Se Defendant Lakshmi Arunachalam’s Emergency Motion for

Extension of Time Beyond September 20, 2016 Until November 20, 2016 to File Answer to

Complaint, Under Extraordinary Circumstances for Medical and Dr. Lakshmi Arunachalam’s

Hands Have Given Out From Tendonitis From Typing Continually and Motion for Enlargement

of Brief; the Order Granting, in part, Defendant’s Motion for Enlargement of Time to File

Answer to the Complaint under Extraordinary Circumstances under FRCP Rule 6(b) (the

“Extension Order”) entered by the Court on July 5, 2016; the Order Granting, in part, Pro Se

Defendant Lakshmi Arunachalam’s Emergency Motion for Extension of Time Beyond August

31, 2016 to File Answer to Complaint, Under Extraordinary Circumstances for Medical/Other

Reasons Involving an Intense Workload (the “Second Extension Order”); the arguments of Dr.

Arunachalam advanced in the Third Request for Enlargement of Time; the entire record of this

civil action; and, the Court having determined no hearing is necessary on the Third Request for

Enlargement of Time:

       1.        This is a civil action brought by Plaintiffs Pazuniak Law Office, LLC and Mr.

Pazuniak (collectively, “Pazuniak Law”). Through the Complaint, Pazuniak Law seeks

declaratory relief as to certain funds held by Pazuniak Law. In addition, Pazuniak Law alleges

that Defendants Pi-Net International, Inc. (“Pi-Net”) and Dr. Arunachalam are liable to Pazuniak

Law on claims of common law libel and tortuous interference with prospective business

opportunities.

       2.        The Court previously addressed a request by Pi-Net and Dr. Arunachalam to

enlarge the time to file an answer to the Complaint. The Court, in part, granted that request and

set August 31, 2016 as the date by which Dr. Arunachalam and/or Pi-Net had to file an answer to

the Complaint. Extension Order at ¶4. The Court also cautioned Dr. Arunachalam that Pi-Net



                                                 2
could only proceed through an agent duly licensed to practice law – i.e., an attorney licensed to

practice law in Delaware. Extension Order at ¶5. The Court then addressed an additional

request by Dr. Arunachalam and Pi-Net to extend the August 31, 2016. The Court granted that

request, in part, and extended the time for Dr. Arunachalam to file an answer to September 20,

2016. Second Extension Order at ¶4. The Court denied any extension requested by Pi-Net as Pi-

Net did not appear through counsel to make the request. Second Extension Order at ¶5.

       3.      The Third Request for Enlargement of Time asks the Court to extend the time for

Dr. Arunachalam to file an answer to the Complaint from August 31, 2016 until November 20,

2016. In support, Dr. Arunachalam provides information regarding upcoming deadlines for

pleadings she must file in other actions and documentation that supports her medical issues. Dr.

Arunachalam also provides the Letter, dated August 25, 2016, from Scott Vahradian, PC-A,

Stanford Health Care. Pazuniak Law opposes the Third Request for Enlargement of Time.

       4.      The Court finds that a modest extension of time for Dr. Arunachalam is

appropriate under the circumstances. Scott Vahradian, PC-A, states that Dr. Arunachalam needs

a thirty day respite from typing in order to allow for recovery. A thirty day extension from

August 25, 2016 (the date of the letter) would be September 25, 2016. The Court will grant Dr.

Arunachalam an extension until October 3, 2016 to file her answer. The Court uses the term

“answer” for a reason. Dr. Arunachalam talks about an “answering brief” in the Third Request

for Enlargement of time. However, the Court notes that Dr. Arunachalam does not need to file a

brief in response to the Complaint. Instead, Dr. Arunachalam needs to file an answer to the

Complaint. This requires her to go paragraph by paragraph and “state in short and plain terms

the party’s defenses to each claim asserted and shall admit or deny the averments upon which the

adverse party relies.” Super. Ct. R. Civ. P. 8(b). In addition, Dr. Arunachalam needs to set out



                                                 3
any affirmative defenses and counterclaims she may have. See Super. Ct. R. Civ. P. 8(b) and 13.

The Court believes that an extension until October 3, 2016 is enough time under the

circumstances here.

       IT IS HEREBY ORDERED, for the reasons set forth herein, that Pro Se Defendant

Lakshmi Arunachalam’s Emergency Motion for Extension of Time Beyond September 20, 2016

Until November 20, 2016 to File Answer to Complaint, Under Extraordinary Circumstances for

Medical and Dr. Lakshmi Arunachalam’s Hands Have Given Out From Tendonitis From Typing

Continually and Motion for Enlargement of Brief is GRANTED, in part, and DENIED, in part,

and Dr. Arunachalam shall have until October 3, 2016 to file an answer to the Complaint.

Dated: September 13, 2016
Wilmington, Delaware

                                            /s/ Eric M. Davis
                                            Eric M. Davis, Judge




                                               4